Citation Nr: 1236087	
Decision Date: 10/18/12    Archive Date: 11/05/12

DOCKET NO.  09-33 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and/or depression.


REPRESENTATION

Veteran represented by:	Hawaii Office of Veterans Services


WITNESSES AT HEARING ON APPEAL

Veteran & M.S.


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1964 to March 1969.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii.

This appeal is expanded from the Veteran's original claim to include all acquired psychiatric disorders.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding a claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking entitlement to service connection for an acquired psychiatric disorder, to include PTSD and/or depression.

The Board notes that the Veteran's stressor of witnessing and treating severely injured service members has been verified as his DD-214 and personnel records indicate that he was an operating room technician during service.  Furthermore, the Veteran testified that his performance in service declined as a result of his PTSD/depression; this also is verified by personnel records, which indicate several violations in April 1967.  See December 2011 BVA Hearing Transcript, page 9.  

The Veteran was afforded a VA examination in February 2008.  The examiner stated that the Veteran had symptoms of PTSD, but his symptoms of depression and anger issues were much more severe.  No opinion was provided as to the etiology of his disorders.  The Board finds a remand is necessary to clarify the Veteran's diagnosis and to obtain a medical opinion as to the nature and etiology of his psychiatric disorders.

The Board notes the Veteran has been diagnosed with PTSD and major recurrent depression.  See June 2006 Social Security Psychiatric Examination and April 2011 private medical record.  As the record contains diagnoses of various mental conditions and an opinion based on all the evidence of record has not yet been obtained, the Board finds that a remand for an additional examination is necessary.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

Additionally, all updated treatment records should be obtained, including all updated records from Kaiser and Maui Memorial Hospital.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file all updated VA and private records.  Specifically, obtain all records from Maui Memorial Hospital and all records subsequent to 2007 from Kaiser.

If no records are located, a written statement to that effect should be requested for incorporation into the record.

2.  Afford the Veteran an in-person VA examination for an acquired psychiatric disorder, to include PTSD and depression, with an examiner other than the February 2008 examiner.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file.

All current psychiatric disorders should be diagnosed.  After the claims file is reviewed, for each diagnosed disorder, the examiner should offer comments and an opinion addressing whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that the psychiatric disorder is causally or etiologically related to service.

In doing so, the examiner must acknowledge symptoms experienced during and after discharge from service, and discuss lay and medical evidence of a continuity of symptomatology. 

In particular, review the lay statements as they relate to the development of his psychiatric disorder and provide information as to how the statements comport with generally accepted medical norms. 

If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).  

If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion or other information needed to provide the requested opinion. 

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

The claims folder must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder has been reviewed. 

3.  The Veteran is hereby notified that it is his responsibility to report for the examination scheduled in connection with this REMAND and to cooperate in the development of his case. 

4.  After all of the above actions have been completed, readjudicate the claim.  

If the claim remains denied, issue to the Veteran a supplemental statement of the case, and afford the appropriate period of time within which to respond thereto. 

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


